Citation Nr: 1615996	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982, and from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran filed a notice of disagreement with this decision in June 2010, and the RO issued a statement of the case in December 2011.  The Veteran submitted his substantive appeal in December 2011. 

In his December 2011 substantive appeal, the Veteran requested a hearing before the Board via video conference.  Subsequently, in a January 2012 statement, the Veteran requested a hearing before the Board at the RO.  A videoconference hearing was scheduled for June 2012; however, the Veteran failed to appear.  

In February 2014, this matter was remanded in order that the Veteran may be scheduled for a hearing before a Veterans Law Judge at the RO.  This hearing was scheduled for August 2015.  The Veteran, however, subsequently requested that the hearing be cancelled.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  Thoracolumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty; spinal arthritis was not exhibited within the first post service year.  

2.  A left shoulder disability did not have its clinical onset in service and is not otherwise related to active duty.   

3.  A right shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; right shoulder arthritis was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability, to include mild degenerative disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for a left shoulder disability, to include left shoulder tendonitis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  The criteria for an award of service connection for a right shoulder disability, to include right shoulder AC joint osteoarthritis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a September 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in November 2011 that is fully adequate to decide the claims.  The examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, review of the Veteran's service treatment records show that the Veteran was seen in July of 1985 for back pain after slipping and falling.  The Veteran was also seen in March 1985 for an accident with complaints of left shoulder pain.  He was treated for soft tissue injury.  Service treatment records did not show any complaints, findings, or diagnosis pertaining to the right shoulder. 

After service, treatment records from Cheyenne VA Medical Center indicated that the Veteran was seen in October 2009 and reported having back pain. There was no medical evidence showing a diagnosis or treatment for the back.  The Veteran also reported having shoulder pain in October 2009.  In December 2009, the Veteran was seen for orthopedic surgery consult.   An MRI of the right shoulder showed acromioclavicular joint osteoarthritis of moderate severity. 

In a March 2011 VA psychiatric examination report, it was noted that the Veteran worked as a security guard and in construction after service.  

On VA orthopedic examination in November 2011, the claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with mild degenerative disease of the lumbar spine.  It was noted that, in July 1985, the Veteran was carrying a heavy ruck sack and slipped and fell causing back pain.  There were no other entries of back pain and no medical records pertaining to the  back from service until the Veteran established care with the VA. The Veteran had complaints of back pain but no diagnosis of a chronic back condition.  X-rays showed mild degenerative disease of the lumbar spine.  After examination, the examiner stated that lumbar spine disability was not likely incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner reasoned that the Veteran was seen for back pain while in service in July 1985 and separated from service 4 months later.  There was not sufficient time in service to establish chronicity of this condition as there were no other entries for back pain in the service treatment records.  There was also no documentation of continuity of a back condition prior to the examination.  The examiner found that current back symptoms were not at least as likely as not causally related to the accident in 1985 or treatment of back pain after a fall in 1985.  It was indicated that the mild degenerative disease of the lumbar spine would be considered normal for an individual of the Veteran's age and was explained by the natural aging process.

With respect to the shoulder claims, the Veteran was diagnosed with left shoulder tendonitis and right shoulder AC joint osteoarthritis.  A December 2009 MRI of the shoulders indicated right type I SLAP (Superior Labral Anterior Posterior) lesion of the biceps anchor, and acromioclavicular joint osteoarthritis of moderate severity, and left Type I SLAP lesion of the biceps arichor, and focal tendinopathy at the insertion of the subscaoularis and the critical zone of the supraspinatus tendons.  After examination, the examiner found that the diagnosed shoulder conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner explained that the Veteran had left shoulder pain while in service in March 1985 after a traffic accident and that the Veteran separated from service 4 months later.  As such, there was not sufficient time in service to establish chronicity of a shoulder condition.  The examiner also noted that there were no complaints regarding the right shoulder in service, and there was also no documentation of continuity of a shoulder condition in the 21 year since discharge to when the 2009 where MRI of the shoulders was done. The examiner also found that the abnormal MRl findings in the right and left shoulders was not inconsistent with what one would expect with the natural aging process.   

Based on the foregoing, service connection for low back and shoulder disabilities is not warranted.  The Veteran has been diagnosed with mild degenerative disease of the lumbar spine, left shoulder tendonitis, and right shoulder AC joint osteoarthritis.  However, the evidence in this case does not indicate that these conditions are related to military service or complaints of back and left shoulder pain therein.  Specifically, the November 2011 examiner found that the Veteran's conditions were not likely related to his service and were more likely related to the natural aging process.  The VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his disabilities.  After examination and review, the examiner provided definite opinions supported by a reasoned rationale.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his claimed disabilities are related to incidents in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's testimony that degenerative changes in his spine and shoulders are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Veteran and a service acquaintance have attested to the shoulder and spinal injuries in service.  To the extent it is being claimed that the incidents in service were continuously symptomatic since service and represented the onset of chronic pathology, they are not convincing.  The Veteran was asked to specify post service treatment for pertinent disability and has not claimed any treatment for more than 20 years after service.  He reportedly worked in construction after service; the Board does not find it likely that chronic orthopedic disability persisted after service but did not require medical treatment and allowed the Veteran to pursue employment in construction, which is ordinarily strenuous work.  The VA examiner considered the history of orthopedic problems and current findings and concluded that current disability was not likely related to any incident in service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection for the Veteran's diagnosed back and shoulder disabilities.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include mild degenerative disease of the lumbar spine, is denied.

Service connection for a left shoulder disability, to include left shoulder tendonitis, is denied.  

Service connection for a right shoulder disability, to include right shoulder AC joint osteoarthritis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


